Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154065                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SUSAN R. BANK,                                                                                           Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 154065
                                                                   COA: 326668
                                                                   Oakland CC: 2014-139221-CL
  MICHIGAN EDUCATION ASSOCIATION-
  NEA and NOVI EDUCATION
  ASSOCIATION MEA-NEA,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
           d1214
                                                                              Clerk